Citation Nr: 0412879	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-22 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
peptic ulcer disease.

2.  Entitlement to a compensable rating for perianal abscess.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to June 1956, and from September 1956 to May 1959.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2002 the 
veteran appeared at a Travel Board hearing before the 
undersigned.  A transcript of that hearing has been 
associated with the record.  The Board remanded the case in 
June 2003 to ensure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding the notice requirements mandated by the VCAA.  
Here, the Board finds that the notice requirements of the 
VCAA and implementing regulations are essentially met.  


Well-groundness is not an issue.  The veteran was properly 
notified of the basis for the ratings in the December 1996 RO 
rating decision which (noteworthy) preceded by several years 
enactment of the VCAA, as well as in a statement of the case 
(SOC) in April 1997.  Letters of June and December 2003 
(after the Board's June 2003 remand) then provided notice of 
the VCAA, and advised the veteran of the evidence needed to 
establish his claims and of his and VA's respective 
responsibilities in claims development.  A September 2003 
supplemental SOC (SSOC) also outlined pertinent VCAA 
provisions.  Notice of the VCAA was provided prior to the 
RO's last review of the claims.  Regarding content of notice, 
although the veteran was not advised specifically to submit 
everything he had pertinent to the claims, the notice letters 
advised him what type of evidence is pertinent, and also 
advised him to submit such evidence.  This had the same 
effect as telling him to submit everything he has pertinent 
to the claims.  Further notice to this effect would be 
redundant.

The RO has assigned a 20 percent rating for the veteran's 
service-connected peptic ulcer disorder under Diagnostic Code 
(Code) 7305.  See 38 C.F.R. § 4.114.  Higher ratings of 40 
and 60 percent are available under this code.  The RO has 
assigned noncompensable ratings for the service-connected 
perianal abscess and hemorrhoids under Codes 7332 and 7336, 
respectively.  Compensable ratings are available under both 
codes.  

At the October 2002 hearing before the undersigned, the 
veteran indicated that the three disabilities at issue had 
worsened.  He was last afforded a VA examination in April 
2000.  In light of the allegations of worsening and the 
extent of time since he was last examined, another VA 
examination is indicated.

The record also shows that the veteran has been receiving 
medical treatment at the VA outpatient clinic in Durham, 
North Carolina on a regular basis.  The most recent treatment 
record in his file is dated in October 2002, suggesting that 
further VA treatment records are outstanding.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete 
clinical records of treatment the veteran 
has received at the Durham, North 
Carolina VA outpatient clinic since 
October 2002.

2.  The veteran should then be afforded a 
VA gastroenterology examination to 
determine the nature and severity of his 
peptic ulcer disorder, perianal abscess 
and hemorrhoids.  Any necessary tests 
should be performed.  The examiner should 
specify whether the veteran is anemic and 
whether the peptic ulcer disease is 
manifested by recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least 4 or more times a year.  
The examiner should also opine whether 
the perianal abscess disorder is 
manifested by symptoms of constant, 
slight or occasional moderate leakage 
and/or occasional involuntary bowel 
movements, necessitating the wearing of a 
pad.  Further, the examiner should 
describe the severity of the veteran's 
hemorrhoids, noting whether any are 
large, thrombotic, or irreducible, and 
whether there is redundant tissue 
evidencing recurrences.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO should then readjudicate the 
veteran's claims.  If any remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
SOC and afforded the opportunity to 
respond.  The case should be returned to 
the Board, if in order, for further 
appellate review

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


